Case 1:20-cr-00152-PAB Document 195 Filed 11/10/20 USDC Colorado Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Action No. 20-cr-00152-PAB

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. JAYSON JEFFREY PENN,
2. MIKELL REEVE FRIES,
3. SCOTT JAMES BRADY,
4. ROGER BORN AUSTIN,
5. TIMOTHY R. MULRENIN,
6. WILLIAM VINCENT KANTOLA,
7. JIMMIE LEE LITTLE,
8. WILLIAM WADE LOVETTE,
9. GARY BRIAN ROBERTS,
10. RICKIE PATERSON BLAKE,

       Defendants.


      GOVERNMENT’S FIRST AMENDED STATEMENT OF ORGANIZATIONAL
            VICTIMS PURSUANT TO FED. R. CRIM. P. 12.4(a)(2)



       The United States herewith files its First Amended Statement of Organizational

Victims Pursuant to Fed. R. Crim. P. 12.4(a)(2). Under Rule 12.4 of the Federal Rules

of Criminal Procedure, the United States must provide the Court with a statement

identifying corporate victims of criminal activity. Fed. R. Crim. P. 12.4(a)(2). The United

States must also provide certain ownership information concerning corporate victims to

the extent this information is available through due diligence. Id. This information is
Case 1:20-cr-00152-PAB Document 195 Filed 11/10/20 USDC Colorado Page 2 of 6




intended to aid the Court in complying with its obligations under the Code for Conduct

for United States Judges. See Fed. R. Crim. P. 12.4 advisory committee’s note.

       On July 2, 2020, the United States provided the Court with a statement

identifying potential corporate victims of criminal activity under this action for the one-

count indictment returned against defendants Jayson Penn, Mikell Fries, Scott Brady,

and Roger Austin. On October 6, 2020, the grand jury returned a superseding

indictment, adding six individual defendants to the first count and charging defendant

Jimmie Little with two additional counts.

       The United States therefore provides this supplemental statement identifying

additional potential victims in view of its continued development of victim information.

Fed. R. Crim. P. 12.4(b)(2).

       Antitrust conspiracies often affect a large number of corporate victims at various

levels of the downstream market. The instant case is no exception. Hundreds—if not

thousands—of companies directly purchased broiler chicken products from the

conspirators in this case during the conspiracy period. Even with the exercise of due

diligence, the United States could not inform the Court of the identity and ownership of

all these potential corporate victims.

       Notwithstanding the above, the United States has used due diligence and

identified what it believes are some of the customers directly affected by the alleged

conspiracy. These customers are listed below. The United States believes that this list

should allow the Court to make an informed decision of whether it has any “financial

interest in the subject matter of the controversy.” Id. (quoting Code of Judicial Conduct,



                                              2
Case 1:20-cr-00152-PAB Document 195 Filed 11/10/20 USDC Colorado Page 3 of 6




Canon 3C(1)(c) (1972)). Should the Court require further information, the United States

will make its best efforts to provide the additional information.

       1.     Golden Corral. Ultimate parent company: Investors Management

Corporation. The government knows of no publicly-held corporation that owns 10% or

more of the stock of Investors Management Corporation.

       2.     KFC Corporation. Ultimate parent company: Yum! Brands, Inc. The

government knows of no publicly-held corporation that owns 10% or more of the stock

of Yum! Brands, Inc.

       3.     The Kroger Company. Ultimate parent company: not applicable. The

government knows of no publicly-held corporation that owns 10% or more of the stock

of The Kroger Company.

       4.     Popeyes Louisiana Kitchen, Inc. Ultimate parent company: Restaurant

Brands International, Inc. The government knows of no publicly-held corporation that

owns 10% or more of the stock of Restaurant Brands International, Inc.

       5.     Restaurant Supply Chain Solutions. Ultimate parent company: not

applicable. The government knows of no publicly-held corporation that owns 10% or

more of the stock of Restaurant Supply Chain Solutions.

       6.     Supply Management Services. Ultimate parent company: not applicable.

The government knows of no publicly-held corporation that owns 10% or more of the

stock of Supply Management Services.




                                              3
Case 1:20-cr-00152-PAB Document 195 Filed 11/10/20 USDC Colorado Page 4 of 6




       7.    Walmart Inc. Ultimate parent company: not applicable. The government

knows of no publicly-held corporation that owns 10% or more of the stock of Walmart,

Inc.

       8.    Church’s Chicken. Ultimate parent company: Church's Holdings

Corporation. The government knows of no publicly-held corporation that owns 10% or

more of the stock of Church’s Chicken.

       9.    Chick-fil-A. Ultimate parent company: not applicable. The government

knows of no publicly-held corporation that owns 10% or more of the stock of Chick-fil-A.

       10.   Sysco Foods. Ultimate parent company: Sysco Corporation. The

government knows of no publicly-held corporation that owns 10% or more of the stock

of Sysco Food.

       11.   J.S. Foods. Ultimate parent company: not applicable. The government

knows of no publicly-held corporation that owns 10% or more of the stock of John

Soules Foods.




                                           4
Case 1:20-cr-00152-PAB Document 195 Filed 11/10/20 USDC Colorado Page 5 of 6




      Respectfully submitted this 10th day of November, 2020.

                                             By: ___s/ Heather Call ___________
                                                Heather D. Call
                                                Michael T. Koenigp
                                                Carolyn M. Sweeney
                                                Paul J. Torzilli
                                                Trial Attorneys
                                                Antitrust Division
                                                U.S. Department of Justice
                                                Washington Criminal II Office
                                                450 Fifth Street, N.W.
                                                Washington, D.C. 20530
                                                Tel: 202-598-2623
                                                Email: heather.call@usdoj.gov

                                             Attorneys for the United States




                                         5
Case 1:20-cr-00152-PAB Document 195 Filed 11/10/20 USDC Colorado Page 6 of 6




                              CERTIFICATE OF SERVICE


      I hereby certify that on this November 10, 2020, I electronically filed the foregoing
GOVERNMENT’S FIRST AMENDED STATEMENT OF ORGANIZATIONAL VICTIMS
PURSUANT TO FED. R. CRIM. P. 12.4(a)(2) with the Clerk of Court using the CM/ECF
system which will send notification of such filing to all parties of record.




                                                 By: __s/ Heather Call________
                                                    Heather D. Call
                                                    Trial Attorney
                                                    Antitrust Division
                                                    U.S. Department of Justice
                                                    Washington Criminal II Office
                                                    450 Fifth Street, N.W.
                                                    Washington, D.C. 20530
                                                    Tel: (202) 598-2623
                                                    Email: heather.call@usdoj.gov


                                                 Attorneys for the United States




                                             6
